Citation Nr: 1219721	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case for further development in August 2006, January 2010, December 2010, and April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the appellant submitted statement in which he withdrew his appeal on the issue of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issues of service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

In correspondence dated in May 2012, the Veteran's representative indicated that the Veteran  wished to withdraw his claim of service connection for hypertension secondary to diabetes mellitus, type II, noting "with the Veteran's express permission and consent, I withdraw the current claim on appeal pending before the Board."  Hence, the appellant has withdrawn his appeal as to this issue and t no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.


ORDER

The appeal on the issue of service connection for hypertension is dismissed.


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


